DETAILED ACTION
Claims 1-5 are under current consideration.
Note that an IDS has not been submitted for consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Figures 1F and 2A-2C comprise sequences without any sequence identifiers; see attached Notice to Comply. Note that to rectify this objection that either the drawings or the figure legends in the specification may be amended to incorporate the appropriate sequence identifiers.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the figure legends for Figures 1F and 2A-C do not identify the sequences via appropriate sequence identifiers found in the figures; see attached Notice to Comply. Note that to rectify this objection either the drawings or the figure legends in the specification may be amended to incorporate the appropriate sequence identifiers. 
Also see p. 23 for “RGRR”, line 1. The specification does not provide a sequence identifier for this sequence; see attached Notice to Comply.
The use of the term BIOCORE, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
 Note that BIOCORE is merely an example and all improper uses of trademarks found in the instant specification should be properly addressed. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112, para. 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
It is apparent that an antibody having specificity for the ORF2i polypeptide and an antibody having specificity for the ORF2g polypeptide are required to practice the claimed invention.  As such the biological material must be readily available or obtainable by a repeatable method set forth in the specification, or otherwise readily available to the public.  If it is not so obtainable or available, the requirements of 35 USC 112, first paragraph, may be satisfied by a deposit of the claimed antibody.
The process disclosed in the specification does not appear to be repeatable, it is not clear that the invention will work with commonly available material and it is not apparent if the biological materials considered necessary to make and use the invention is both known and readily available to the public. Note that the specification merely indicates that antibodies directed against the ORF2i polypeptide can be produced; see Example 2. However, the specification does not provide an isolated antibody with such a property wherein the antibody was used in a detection method for ORF2i and wherein the results are correlated to an HEV infection, including acute, recent, chronic or weak active infections. The specification does not disclose an antibody with specificity for ORF2g. Therefore, a deposit at a recognized depository may be made for to overcome this rejection. 
If the deposit is made under the terms of the Budapest Treaty, then a statement, affidavit or declaration by Applicants, or by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit, that the instant invention will be irrevocably and without restriction released to the public upon the issuance of a patent, would satisfy the deposit requirement made herein.  
If the deposit is a non-Budapest Treaty deposit, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809 and MPEP 2402-2411.05, a statement, affidavit or declaration Applicant, by an attorney of record over his or her signature and registration number, or by someone in a position to corroborate the facts of the deposit would satisfy the requirements herein by stating and providing that:
 (a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c) the deposit will be maintained in a public depository for a period of 30 years, or 5 years after the last request or for the enforceable life of the patent, whichever is longer; 
(d) provide evidence of the test of the viability of the biological material at the time of deposit (see 37 CFR 1.807); and
	(e) stating that the deposit will be replaced if it should ever become inviable.

Please note:  Rejections under 112, first paragraph, lack of an adequate written description may also arise in these cases if the application as filed does not contain a description to support an amendment to the specification or claims. If an amendment is made to the application, other than the claims, that is not described in the application as  filed, this would justify an objection under  35 U.S.C. 112, first paragraph and /or  35 U.S.C. 132 (prohibition against the introduction of new matter) and a requirement that the amendment be canceled.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for detecting ORF2g in a sample from a patient or from a cell culture, does not reasonably provide enablement for the successful diagnosis of a “cleared HEV infection” in a subject via the detection of the ORF2g polypeptide.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors.
	Nature of the invention. The claims are directed to a method for diagnosing a cleared HEV infection in a subject, comprising contacting a sample from the subject with an antibody having specificity for the ORF2g under conditions that allow an immunocomplex of an antibody and the ORF2g polypeptide to form, wherein detection of the immunocomplex indicates that the subject has cleared an HEV infection; see claim 5.
	Scope of the invention. The claim is limited to a population of subjects in which an HEV infection has been cleared. The claim indicates that there is a correlation between the detection of ORF2 polypeptide and a cleared HEV infection in a subject.
	The claim is broad in view of a particular sample from a subject and may encompass saliva, urine, feces, serum, etc.
	State of the prior art. The prior art does not teach this correlation.
	Working examples. There are none which support this correlation.
	Guidance in the specification. There is none. The specification fails to support the claimed correlation. See p. 21 of the specification which discloses that ORF2g/ORF2c proteins are the major antigens in HEV-infected patient sera. Also see p. 21, line 25 which discloses the following: “…our results indicate that in infected patients, HEV produces high amounts of glycosylated antigen protein that are not associated with infectious particles and might lead to a bias in diagnosis of active HEV infection”. 
	Other recitations from the specification are worth noting. See p. 23, lines 17+ for the following: “It would be interesting to define which form of ORF2 protein is recognized by antibodies from patients that have resolved their infections.”
	See p. 24, lines 6+ for the following related to the ORF2g/ORF2c proteins: “…..these proteins might remain in patient sera even when HEV is no longer replicating in the liver.”
	The specification merely sets forth hypotheses without providing any supporting data in view of the claimed correlation. Given the specification teaches that ORF2g is found in HEV-infected subjects, it is not clear how the mere detection of such protein would be correlated to a subject having cleared the HEV infection. 
	Predictability of the art. There is no way one could predict if the natural correlation is supported in view of the teachings in the prior art and in the instant specification. 
	Amount of experimentation necessary. Much undue experimentation would be necessary in order to determine if the detection of the ORF2g polypeptide in a subject’s sample is correlated to a cleared HEV infection, if there is even a correlation at all. Note that the specification indicates that ORF2g polypeptide is present in an infected subject. Thus, the detection of ORF2g polypeptide can act as an indicator that the subject is infected.
	Given the discussion above, it would require undue experimentation for the ordinary artisan to perform the full scope of the method as claimed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (J. of Medical Virology, 2006).
The claims are directed to (in part): a method of detecting the presence of infectious HEV particles in a sample comprising contacting the sample with an antibody having specificity for the ORF2i polypeptide and/or an antibody having specificity for the ORF2g polypeptide under conditions that allow an immunocomplex of an antibody and the infectious particles to form in the sample; see instant claim 1. See claim 2 for the different samples encompassed by the method of claim 1.
Zhang discloses a method for the detection of an HEV antigen as a marker for the diagnosis of HEV; see whole document. See abstract for teaching an EIA comprising different mAbs for the successful detection of HEV capsid proteins in serum samples; see claims 1 and 2. See p. 1441, col. 2 teaching that ORF2 encodes the capsid protein of HEV.
The claims are not free of the prior art.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of copending Application No. 17/258891 (20210324049). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for detecting an ORF2i protein in sample comprising contacting the sample with an antibody which specifically binds to the ORF2i protein of HEV; see claims 1 and 10-13 of the ‘891 document wherein claim 1 is specifically directed to an antibody with specificity for the ORF2i protein of HEV and does not bind to the ORF2g protein.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 and 17 of copending Application No. 17/257966 (20210269510). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are directed to a method for detecting an ORF2i protein in sample comprising contacting the sample with an antibody which specifically binds to the ORF2i protein of HEV; see claims 1 and 10-13 of the ‘510 document wherein claim 1 is specifically directed to an antibody with specificity for the ORF2i protein of HEV and does not bind to the ORF2g protein. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/Primary Examiner, Art Unit 1648